DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Mandir on May 9, 2022.

The application has been amended as follows: 
	As to claim 7: The electrode stack manufacturing apparatus according to claim 1, wherein a stack of sheet-shaped electrodes held by [[the]] a stacking jig is compressed by a compression device, then, in the compressed state, the side surface parts of the stack of the sheet-shaped electrodes are coated with a resin, whereby the side surface parts of the sheet-shaped electrodes are firmly fastened together, and the sheet-shaped electrodes continue to be clamped by at least one of the clamps of the conveyor plate and clamps of the stacking jig from when the sheet-shaped electrodes are carried on the conveyor plate to when the stack of sheet-shaped electrodes is compressed by the compression device.
	As to claim 10: The electrode stack manufacturing apparatus according to claim 1, wherein said plate conveyance device comprises an elliptical shaped rail comprised of horizontal straight parts spaced apart from each other in a vertical direction in a vertical plane and a pair of semicircular parts and movers of linear motors running on the rails, and said apparatus further comprises stacking jigs for stacking sheet-shaped electrodes carried on the conveyor plates and a jig conveyance device for conveying the stacking jigs, the conveyor plates being attached to said movers, the sheet-shaped electrodes being placed on the conveyor plates at [[the]]  an upper horizontal straight part, the sheet-shaped electrodes held on the conveyor plate being stacked in the stacking jig after said movers descend at the semicircular part and the conveyor plates are turned upside down.
REASONS FOR ALLOWANCE
Claim 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	a. The closest prior art of record, Park et al.(KR2018083484A). Park discloses an apparatus for transferring a polar plate bundle on a conveyor [Abstract] with moving plates 230 [150] but does not disclose or suggest the limitation of clamps for clamping the electrode sheets being provided by the conveyor plates, nor stacking jigs for stacking the sheet-shaped electrodes carried on conveyor plates and a jig conveyance device for conveying said stacking jig, nor stack of sheet-shaped electrodes held by the stacking jig is compressed by a compression device. 
	It would not have been obvious to combine the clamps provided on the conveyor plates with stackings jigs, and stack of sheet-shaped electrodes held by the stacking jig is compressed by a compression device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARTHOLOMEW A HORNSBY/Examiner, Art Unit 1728                                                                                                                                                                                                        


/Maria Laios/Primary Examiner, Art Unit 1727